DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 16 have been entered into the record.
Response to Amendment
The amendments to the drawings overcome the drawing objections from the previous office action (4/14/2022).  The drawing objections are withdrawn.
The amendment to the abstract overcome the abstract objection from the previous office action (4/14/2022).  The abstract objection is withdrawn.
The amendments to claim 1 overcome the claim objection from the previous office action (4/14/2022).  The claim objection is withdrawn.
The amendments to claim 13 cause the claim to no longer be interpreted under 35 U.S.C. 112(f) as recited in the previous office action (4/14/2022).  35 U.S.C. 112(f) is not invoked for any of the claims.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (4/14/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 7/12/2022 regarding claims 1 thru 10, 12 and 14 have been fully considered but they are not persuasive.  The main argument is directed to the claimed "monitoring a vehicle movement of the monitored vehicle during the occurrence of the light pattern" (claims 1 and 14).  The applicant argues that Mauderer et al do not teach this limitation (argument page 12 paragraphs 4 and 5).  The examiner respectfully disagrees, based on the broadest reasonable interpretation of the claimed “monitoring a vehicle movement”.  The claim requires that the movement of the monitored vehicle is monitored when the light pattern occurs.  There is no requirement claimed for the monitoring to be performed by a sensor (as now recited in amended claim 13).  The monitoring is interpreted according to the specification, as an example of, recognizing deceleration movement to be slow, slight, harsh and/or full P[0016].  The specification does not clearly recite the means for monitoring the vehicle movement, instead it leaves it open to a broad interpretation.  
In response to applicant's argument that the Mauderer et al fails to show the claimed monitoring a vehicle movement of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a narrow definition of monitoring limited to sensing or detecting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Mauderer et al derives a deceleration rate of the preceding vehicle P[0053].  This equates to the claimed monitoring a vehicle movement, the deceleration rate equates to the claimed vehicle movement, and the deriving of the rate equates to the claimed monitoring.  The claimed monitoring is interpreted to include at least any of sensing, detecting, determining, calculating, deriving, computing, checking, recognizing, estimating, or perceiving, of the vehicle movement.  
Based on the broad interpretation of the claimed monitoring a vehicle movement, the above responses to the arguments, and the below rejections, the rejection of claims 1 thru 10, 12 and 14 are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 15 are rejected under 35 U.S.C. 101 because amended claim 13 is recited to include “a computer readable storage” (line 17).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer et al Patent Application Publication Number 2012/0044066 A1 in view of Lavergne French Patent Application Publication Number FR 2893171 A1.
Regarding claims 1 and 14 Mauderer et al teach the claimed method for learning a vehicle behavior of a monitored vehicle, a method of detecting braking of a vehicle (Figure 2 and P[0056]), and the claimed computer program product having a non-transitory computer readable medium with instructions, “The system may also include a computer program product that can be loaded into a memory of a computing device. The operation of the system may be implemented using instructions and/or software code portions included in the memory for performing any part of the functionality discussed.” P[0030], the claimed method steps comprising:
the claimed detecting a vehicle illumination of a monitored vehicle, “Detector 107 is mounted to the vehicle such that it detects light coming from a region in front of the vehicle. Detector 107 can thus detect light which is emitted by a light source, such as the rear lights of a vehicle travelling in front of the vehicle upon which device 100 is mounted.” (P[0041] and Figure 1), and “Device 100 illustrated in FIG. 1 may be configured so as to perform the method of FIG. 2. In a first step 201, light emitted by the rear lights of a preceding vehicle is detected, e.g. by detector 107.” (P[0056] and Figure 2);
the claimed monitoring the detected vehicle illumination, “Detector 107 can be a simple photo detector. It may then be provided with optical filters which transmit light of a particular color corresponding to a light source e.g. brake lights or hazard flashers. Detector 107 may also be a camera, such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) camera, or a 3D camera, such as a photonic mixer device. In some examples, detector 107 may be the optical detector or camera of the driver assistance system 108.” P[0042], and “In step 202 data is acquired from the detector.” (P[0057] and Figure 2); and
the claimed if a light pattern occurs in the detected vehicle illumination, the light pattern corresponds to a frequency, intensity and/or color of the vehicle illumination, the light pattern starting with a flashing  and ending after a certain time without glowing, “The acquired data may be analyzed for brightness of the brake lights, an intensity modulation of the brake lights and active hazard flashers in step 203. In this example digital image frames may be acquired, however, in other examples any other types of data may be used. The brightness of the brake lights can be detected by analyzing the acquired image frames using for example a thresholding method, as active brake lights have in general a higher intensity than any of the other rearward facing lights of the preceding vehicle.” (P[0058] and Figure 2), and “Optical signals for encoding such information may include different optical lighting patterns, such as: flashing the brake lights at a particular, frequency; activating the hazard flashers; increasing the intensity of the light emitted by the brake lights; increasing the area of the brake lights; illuminating two or more different areas of the rear lights at different intensities.” P[0047], the method further comprising the steps of:
the claimed monitoring the light pattern, “In step 204 it is determined whether an optical signal encoding information on a braking procedure is present in the acquired data.” (P[0059] and Figure 2), and “If an optical signal is present in the acquired data, the encoded information that includes a braking strength indication is derived in step 205. The optical signal is thus "decoded", i.e. its meaning, or braking procedure, is identified. For example, optical signals that are human-perceivable and that indicate severe or emergency braking may be detected in the acquired data in steps 203 and 204.” (P[0060] and Figure 2);
the claimed monitoring vehicle movement of the monitored vehicle during the occurrence of the light pattern, “it can be determined in step 205 that the preceding vehicle is performing a severe or an emergency braking procedure, i.e. that the preceding vehicle is braking strongly and thus has a high rate of deceleration” P[0060], the high rate of deceleration equates to the claimed vehicle movement;
the claimed comparing the monitored light pattern with a known light pattern of a light pattern data entry stored in a light pattern database, “the analysis of the acquired data by the detector may include a determination of a brightness of at least a part of the second vehicle's rear lights from the acquired data and comparison of the determined brightness with a threshold value” P[0016], the brightness threshold value equates to the claimed light pattern data entry stored in a light pattern database, and “a change in intensity modulation may be used by the system to determine a brightness reference based on previously detected conditions” P[0016], and
the claimed if the comparison results in the monitored light pattern being unknown, then storing the light pattern and the vehicle movement as a new light pattern data entry in the light pattern database, “the system may perform an analysis of the detected brightness of the second vehicle in order to learn when the second vehicle is braking hard (decelerating quickly), or braking lightly (decelerating more slowly)” P[0016].
Mauderer et al do not explicitly teach the claimed storing in a database, but the system does learn to correspond the different light intensities with the deceleration rate P[0016].  The learned information would be stored for the vehicle to access it during later decelerations by the preceding vehicle.  Lavergne teaches, “The CPU also tracks their evolutions in time-tracking and predicts their future positions - prediction. When the light patterns detected are part of the predefined patterns stored in the central unit, the information is directly transferred to the computers that manage the human-machine interface and the longitudinal control of the vehicle. On the other hand, if these light patterns are not recognized by the central unit, a message is sent to the driver, which may or may not validate the detection, so that the new light pattern is then stored in the base of the light source patterns.” (translation page 6).  The storage of the light patterns of Lavergne would be used in the system of Mauderer et al as additional data to learn the lighting and deceleration rate of the preceding vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the detecting of braking of a vehicle of Mauderer et al with the storage of recognized and new light patterns of Lavergne in order to improve the safe distance between vehicle, provide active and passive safety assistance for braking, obstacle avoidance and pre-crash driving (Lavergne translation page 1).
Regarding claim 2 Mauderer et al teach the claimed method of step 1 (see above), further comprising:
the claimed if the comparison results in the monitored light pattern being known, then comparing if the monitored vehicle movement of the monitored vehicle corresponds to a known vehicle movement of the known light pattern using a respective light pattern data entry from the light pattern database, “comparing the determined brightness with a threshold value; and deriving the braking strength indication if the determined brightness is greater than the threshold value” (claim 6), “An optical signal encoding (or indicating) a braking strength indication may then be detected or determined by the system if the determined brightness is higher than the threshold value.” P[0016], and “An indication of braking strength that may be encoded in an optical signal emitted by the rear light may be that the vehicle is braking severely or performing emergency braking. Optical signals for encoding such information may include different optical lighting patterns, such as: flashing the brake lights at a particular, frequency; activating the hazard flashers; increasing the intensity of the light emitted by the brake lights; increasing the area of the brake lights; illuminating two or more different areas of the rear lights at different intensities.” P[0047], the braking strength indicates an intensity of the deceleration (claimed monitored vehicle movement); and
the claimed if the monitored vehicle movement of the monitored vehicle does not correspond to a known vehicle movement of the known light pattern storing the monitored vehicle movement as part of the respective light pattern data entry from the light pattern database, “As an example, the brightness of a brake light may be detected several times, with a lower detected brightness forming a reference value for detecting a relatively higher brightness. In addition or alternatively, a change in intensity modulation may be used by the system to determine a brightness reference based on previously detected conditions. In other words, the system may perform an analysis of the detected brightness of the second vehicle in order to learn when the second vehicle is braking hard (decelerating quickly), or braking lightly (decelerating more slowly). Thus, the system may also determine when a preceding vehicle does not include variations in detected brightness and react accordingly, such as by providing a corresponding indication to an operator.” P[0016].
Regarding claim 3 Mauderer et al teach the claimed vehicle movement and respective known vehicle movement comprises a movement from a group of an acceleration change, a velocity change, a lane change, or a direction change, “information derived by device 100 includes the deceleration rate of the preceding vehicle” P[0053], and “it can be determined in step 205 that the preceding vehicle is performing a severe or an emergency braking procedure, i.e. that the preceding vehicle is braking strongly and thus has a high rate of deceleration” P[0060].
Regarding claim 4 Mauderer et al teach the claimed if the comparison results are unknown or does not correspond to known vehicle movement, the method further comprising:
the claimed detecting a vehicle type of the monitored vehicle, “a reference on the size of the brake lights or their general intensity may be obtained from a database which stores such information for different types of vehicles. The vehicle type may be, for example, automatically identified by image analysis.” P[0048]; and
the claimed storing a vehicle type of the monitored vehicle in the light pattern database, “The way the information is encoded in the relative brightness may be pre-defined, such as in a standard, and device 100 may comprise a look-up table for deriving the information from the detected relative brightness in accordance with such a standard. Manufacturer-specific implementations are certainly also conceivable, and the device 100 can be configured accordingly so that the corresponding information can be derived in step 207.” P[0063].
Regarding claim 5 Mauderer et al teach the claimed comparing the monitored light pattern with the known light pattern makes use of the type of vehicle, “The way the information is encoded in the relative brightness may be pre-defined, such as in a standard, and device 100 may comprise a look-up table for deriving the information from the detected relative brightness in accordance with such a standard. Manufacturer-specific implementations are certainly also conceivable, and the device 100 can be configured accordingly so that the corresponding information can be derived in step 207.” P[0063].
Regarding claim 6 Mauderer et al teach the claimed method of claim 1 (see above) further comprising:
the claimed monitoring a distance to the monitored vehicle, “the system may also consider current driving conditions which have an influence on the brightness perceived by the detector, such as distance between the vehicles” P[0016], and “When comparing the acquired data with a reference, attention may further be paid to the distance to the vehicle travelling ahead, which may be derived by means of detector 107 when implemented as a PMD, or by other means.” P[0048]; and
the claimed monitoring the light pattern by making use of the monitored distance, “determining a brightness reference under consideration of the preceding vehicle's model and distance to the detector may be used” P[0059].
Regarding claim 7 Mauderer et al teach the claimed monitoring the vehicle movement of the monitored vehicle makes use of vehicle to vehicle communication, “The braking procedure may include indication of at least one of a rate of deceleration, the activation of an anti-lock braking system or the locking of a wheel of the second vehicle. Such information may be determined and encoded by the detector as brightness information, such as different relative brightness information, or different locations of the brighter and darker light emitting areas.” P[0019], “An indication of braking strength that may be encoded in an optical signal emitted by the rear light may be that the vehicle is braking severely or performing emergency braking. Optical signals for encoding such information may include different optical lighting patterns” P[0047], and “If an optical signal is present in the acquired data, the encoded information that includes a braking strength indication is derived in step 205. The optical signal is thus "decoded", i.e. its meaning, or braking procedure, is identified. For example, optical signals that are human-perceivable and that indicate severe or emergency braking may be detected in the acquired data in steps 203 and 204. Accordingly, in this example if such an optical signal is present in the acquired data, it can be determined in step 205 that the preceding vehicle is performing a severe or an emergency braking procedure, i.e. that the preceding vehicle is braking strongly and thus has a high rate of deceleration.” P[0060], the encoded signal information from the lights of the preceding vehicle equates to the claimed vehicle to vehicle communication.
Regarding claim 8 Mauderer et al teach the claimed if vehicle to vehicle communication is available then it is use for plausibilisation of the monitored light pattern and the monitored vehicle movement, “In step 204 it is determined whether an optical signal encoding information on a braking procedure is present in the acquired data.” (P[0059] and Figure 2), “If an optical signal is present in the acquired data, the encoded information that includes a braking strength indication is derived in step 205. The optical signal is thus "decoded", i.e. its meaning, or braking procedure, is identified.” (P[0060] and Figure 2), the encoding and decoding to identify the signal equates to the claimed plausibilisation of the monitored light pattern and the monitored vehicle movement.
Regarding claim 9 Mauderer et al teach the claimed vehicle illumination of the monitored vehicle is an illumination of a light type of a group comprising front, top, side or rear illumination of a vehicle, “The detector may detect light emitted by the rear lights of a second vehicle when the second vehicle is ahead of the first vehicle in the monitored area.” (abstract).
Regarding claim 10 Mauderer et al teach the claimed monitoring the light pattern of the detected vehicle illumination makes use of the light type, “the analysis of the acquired data by the detector may include a determination of a brightness of at least a part of the second vehicle's rear lights from the acquired data and comparison of the determined brightness with a threshold value” P[0016], and “An indication of braking strength that may be encoded in an optical signal emitted by the rear light may be that the vehicle is braking severely or performing emergency braking. Optical signals for encoding such information may include different optical lighting patterns, such as: flashing the brake lights at a particular, frequency; activating the hazard flashers; increasing the intensity of the light emitted by the brake lights; increasing the area of the brake lights; illuminating two or more different areas of the rear lights at different intensities.” P[0047].
Regarding claim 12 Mauderer et al teach the claimed using the respective light pattern data entry for a safety driving of an automated driving process of a vehicle executing the method, “The method is automatically performed by a device provided in a first vehicle” P[0009], and “an automated driver assistance system may be automatically engaged on the basis of the derived information” P[0010].
Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 11, and claims 14 and 16, the reason for indicating allowable subject matter over the prior art of record is the same as recited in the previous office action (4/14/2022).  Regarding claims 13 and 15 (assuming the 101 rejection will be overcome with the addition of “non-transitory” to the computer readable storage), the reason for indicating allowable subject matter over the prior art of record is based on the claim amendments of 7/12/2022 to identify the claimed sensors, detector, and processor and their relation to the claimed steps.  Such as identifying that a sensor performs the monitoring of vehicle movement of the monitored vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662